IN THE
                         TENTH COURT OF APPEALS



                               No. 10-08-00304-CV

            IN RE TREND GATHERING AND TREATING, L.P.


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator has filed a motion to withdraw its petition for writ of mandamus. We

dismiss this proceeding without prejudice.



                                             PER CURIAM

Before Chief Justice Gray,
       Justice Vance and
       Justice Reyna
Petition dismissed
Opinion delivered and filed September 17, 2008
[OT06]